 1        WO
 2
 3
 4
 5
 6                            IN THE UNITED ST ATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9 United States of America,                              No. CR-17-08211-002-PCT-DLR

10                           Plaintiff,                   ORDER
11   V.

12 Royceson Ryan Smith,
13                           Defendant.
14 _ _ _ _ __               _ _ _ _ _ _ _~
15               The defendant appeared in court with counsel. The defendant's probable cause
16        hearing was waived, and the detention hearing was submitted on the record including a
17        proffer by defense counsel.     The Court finds probable cause to believe the defendant
18        violated the terms of his supervised release as alleged in the petition. The Court further
19        finds , pursuant to Rule 32.l(a)(6), that defendant has failed to show by clear and
20        convincing evidence that he is not a flight risk or a danger.
21               IT IS HEREBY ORDERED that the defendant shall be bound over for further
22        proceedings on the petition to revoke his supervised release .
23               IT IS FURTHER ORDERED that the defendant is detained as a flight risk and a
24        danger, pending further revocation proceedings.
25               Dated this 7th day of August, 2019.

26
27                                                               Honorable Michelle H. Burns
                                                                 United States Magistrate Judge
28
